Citation Nr: 1414447	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for shingles.  

2.  Entitlement to service connection for a digestive disorder, to include peptic ulcers and gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for right wrist carpal tunnel syndrome.  

4.  Entitlement to service connection for tuberculosis, claimed as positive PPD converter.  

5.  Entitlement to service connection for left leg scar.  

6.  Entitlement to service connection for rosacea.  

7.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease at the L5 level with lumbar strain. 

8.  Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to September 1993, from November 2002 to October 2003, and from September 2005 to September 2007.  He also served with the U.S. Naval Reserve; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his February 2014 informal hearing presentation, the Veteran's representative has waived initial RO consideration of any new evidence that has been associated with the claims file since the last supplemental statement of the case was issued in September 2010.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.1304(c) (2013).  

The Board notes that claims on appeal for service connection for a right knee sprain and for pseudofolliculitis barbae were granted in a September 2010 rating decision.  Further, the claims for a digestive disorder and a positive PPD converter were recharacterized as they appear on the title page to reflect the medical evidence found in the claims file.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issues of service connection for a digestive disorder and for right wrist carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran, if further action is required on his part.  


FINDINGS OF FACT

1.  A diagnosis of shingles, or the residuals related to shingles, has not been established at any time during the appeal period or proximate thereto.    

2.  The evidence of record does not show that the Veteran has currently diagnosed tuberculosis or any chronic residuals related to tuberculosis; and, a positive PPD converter is not considered a disease or injury for VA compensation purposes.  

3.  Resolving reasonable doubt in the Veteran's favor, the left leg scar is likely related to service.  

4.  A diagnosis of rosacea, or the chronic residuals related to rosacea, has not been established at any time during the appeal period or proximate thereto.   

5.  From September 29, 2007 to September 2, 2009 and from June 27, 2011, the Veteran's degenerative disc disease at the L5 level with lumbar strain is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

6.  For the period from September 3, 2009 to June 26, 2011, the Veteran's degenerative disc disease at the L5 level with lumbar strain was manifested by pain on movement with pain beginning with forward flexion to 50 degrees.  

7.  The Veteran's right foot plantar fasciitis is not manifested by moderately severe symptoms.  


CONCLUSIONS OF LAW

1.  A shingles disability was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  

2.  Tuberculosis, claimed as a positive PPD converter disability, was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  A left leg scar disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

4.  A rosacea disability was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  

5.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease at L5 with lumbar strain have not been met for the period from September 29, 2007 to September 2, 2009 and from June 27, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2013).  

6.  The criteria for a 20 percent disability rating, but no higher, for degenerative disc disease at L5 with lumbar strain have been met for the period from September 3, 2009 to June 26, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2013).  

7.  The criteria for a rating in excess of 10 percent for right foot plantar fasciitis (Muscle Group X) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.71a, Diagnostic Code 5284, 4.73, Diagnostic Code 5310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in January 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

Given the favorable determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting the Veteran's service connection claim for left leg scar without detriment to his due process rights.  

In the rating decision now on appeal, the Veteran was granted service connection and assigned an initial disability rating and effective date for his lower back and plantar fasciitis claims now on appeal.  As these claims were more than substantiated in that they were proven, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the January 2008 letter.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

VA also has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In compliance with its duty to assist, the RO associated some of the Veteran's service treatment records as well as identified VA and private treatment records and provided the Veteran with VA examinations of his claimed disorders.  The reports of those examinations have been reviewed and deemed adequate for rating purposes.

Some of the Veteran's service treatment records are missing from the claims file, and are evidently unavailable from the National Personnel Records Center (NPRC), the Veteran's U.S. Naval Reserve unit, or the Veteran himself.  A June 2008 formal finding of unavailability details the unsuccessful efforts of the RO to secure treatment records from all the Veteran's periods of service.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that not all of the Veteran's service treatment records are available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.  

The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as tuberculosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); tuberculosis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Shingles

The Veteran seeks service connection for shingles.  He contends that he was treated for shingles while in service and, therefore, should be compensated.  

Available service treatment records do not show any complaints of, or treatment for, shingles.  On an October 1988 report of medical history, the Veteran did not register any complaint of shingles.  His August 2007 discharge examination showed no skin abnormalities.  

Post-service, on a January 2008 VA medical record showing the medical evaluation of the Veteran as a new patient, no mention is made of any shingles disorder.  

The Veteran underwent a VA examination in July 2008.  He told the examiner that while in service in 1985 he had shingles on his buttocks.  He stated that after being given an unknown medication with good results, the condition resolved and had not bothered him since.  He had no residual symptoms or scarring.  On physical examination, no skin abnormality was found.  Diagnosis was shingles by history, resolved, with no residuals.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (noting that a determination as to whether a diagnosis sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis is a factual finding to be made by the Board in the first instance).

In this case, even accepting the credibility of the Veteran's history as related to the VA examiner and assuming missing service treatment records would show treatment for shingles during his first period of active duty, there is no medical evidence that the Veteran has ever been diagnosed with a shingles disability since the Veteran was discharged from active duty in September 2007.  There is likewise no evidence identifying any current residual disability related to shingles in service, if such were even established.  As there is no evidence of a current shingles disability, service connection cannot be granted for this claim as the Veteran does not manifest a current disability.  See 38 C.F.R. § 3.303.  

Tuberculosis/PPD Converter

The Veteran seeks service connection for a positive PPD converter skin test during service, which the Board has characterized as a claim for service connection for tuberculosis.  

Service treatment records dated in October 1987 revealed that the Veteran had a positive reaction to a PPD converter skin test for tuberculosis in September 1987 and received an immunization shot.  Subsequently he showed no respiratory symptoms and was ordered INH [isoniazid] orally for one year.  A June 1989 service treatment record noted that the Veteran did not complain of nightsweats, chills, fever, productive cough, chest or back pain, or blood in his urine, stools, or sputum.  No symptoms were noted.  It also was noted that his INH therapy had been completed in October 1988.  On a July 1993 report of medical history, contemporaneous with the Veteran's July 1993 discharge examination from his first period of active duty, an examiner indicated that there was no sequela to the PPD converter and that this matter was not considered disabling.  

On his August 2007 report of medical history, the Veteran indicated that he had tuberculosis, or at least a positive PPD converter test, and that he began INH medication in October 1987 while he was on duty aboard the USS MIDWAY (CV-41).  His August 2007 discharge examination showed no abnormalities of the lungs and chest.  

The Veteran underwent a VA examination in July 2008.  He told the examiner that he had a positive PPD skin test in 1987.  He stated that he did not develop active tuberculosis and was treated for a year with INH.  The Veteran also reported that he had no further issues with this matter.  On examination, there were no signs of any respiratory abnormalities.  On pulmonary examination, inspection and palpation were normal as were auscultation and percussion in the chest.  A chest X-ray study was within normal limits.  The VA examiner noted the Veteran's positive PPD converter claim was an historical item that did not cause the Veteran any current symptoms, disease, or functional impairment or disability.  

July 2008 VA medical records indicate that a pulmonary function test was performed and its results were abnormal, but the report, final review, and interpretation were never associated with the claims file.  

A March 2012 pulmonary function test showed dyspnea.  

A May 2012 VA medical record revealed the Veteran's complaint of thick purulent sputum, at times blood-tinged, and head congestion.  However, he denied any fever, chills, or malaise.  

An August 2012 VA medical record showed the lungs and chest were clear although the Veteran complained of an ongoing cough or congestion.  

As there is no competent evidence that the Veteran has ever been diagnosed with tuberculosis or the chronic residuals related thereto, service connection for tuberculosis is not warranted.  See Brammer, 3 Vet. App. at 225 (service connection presupposes a current diagnosis of the claimed disability).  There is evidence of a positive PPD converter skin test and preventive treatment afterwards while still in service.  This skin test is more analogous to a laboratory result or symptom, rather than to a disease or injury, and may not be considered a disability for purposes of VA compensation.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 61 Fed. Reg. 20,440  (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol or actual laboratory results are not, in and of themselves, disabilities).  It is crucial to note that no underlying disability - tuberculosis or residual related to tuberculosis - has been diagnosed.  Therefore, the Veteran's claim for service connection for tuberculosis, claimed as positive PPD converter, must be denied.  

Left Leg Scar

Available service treatment records are negative for any complaints or references to a left leg scar.  For example, his August 2007 discharge examination failed to note any scar on the left leg in that portion of the report reserved for identifying body marks, scars, and tattoos.  

The Veteran's various DD Form 214s are negative for any indication that the Veteran received any awards or decorations indicative of participation in combat.  However, he did receive the Southwest Asia Service Medal and the Kuwait Liberation Medal.  

Post-service, the Veteran underwent a VA examination in July 2008.  The Veteran told the examiner that in 1991 during his first period of active duty he fell on his left calf and sustained a gash in the left pre-tibial region.  It did not require sutures and healed, but left a scar.  The skin over the scar was noted as thin, and normally intact, but the Veteran said it could bleed if he accidentally traumatized the area.  On examination, a 1.5 cm. x 3 cm. scar was found on the anterior surface of the left lower extremity.  Diagnosis was post traumatic scar, left tibial area, well healed.  

The Board's review of the medical and lay evidence of record indicates that, after resolving all reasonable doubt in the Veteran's favor, his current left leg scar is due to service and, thus, service connection is warranted for this claim.  Initially, the Board notes that in the July 2008 VA examination cited above the Veteran was diagnosed with a left leg scar.  

As to service incurrence, while his available service treatment records are silent as to any documented left leg injury and resulting scar during service, the Board finds credible the Veteran's history of an injury to the calf of the left leg which he related to the VA examiner in July 2008.  The Veteran's credible lay evidence of falling on his calf during service is consistent with the circumstances and conditions of his military service as a sailor aboard ship.  He has presented competent and credible evidence to show in-service occurrence of the resulting scar.  His service activities as a member of a Navy shipboard crew and as a law enforcement specialist also are capable of lay observation and comment.  See Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  

While the available service treatment records do not show any leg scars during service, the Veteran credibly related a history of a fall in service to the July 2008 VA examiner.  The examiner did not dispute that the circumstances of the in-service fall and gash to the calf as related by the Veteran clearly support the resulting scar examined in July 2008, less than a year after the Veteran's discharge from his final period of active duty.  Thus, by affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's left leg scar.  

Rosacea

The Veteran seeks service connection for rosacea.  A July 2003 service treatment record showed a complaint and treatment for rosacea during his second period of active duty.  An examiner noted on the Veteran's August 2007 report of medical history that the Veteran had already been treated for rosacea and did not have any current complaints related to rosacea.  It also was noted that this matter was not considered disabling or not considered disqualifying.  The Veteran's August 2007 discharge examination revealed no skin abnormalities.  

The Veteran underwent a VA examination in July 2008.  He complained of redness and bumps over the forehead, cheeks, and nose sometime about 2002.  He told the examiner that he was treated with topical agents with good results and that his last flare-up had been in approximately 2004.  He told the examiner there were no current problems with this condition.  No skin or systemic symptoms were noted.  On examination, the VA examiner noted there was no evidence of rosacea.  Diagnosis was rosacea by history with no evidence of such in the examination.  

As noted above, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  "In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  In this case, there is no medical evidence that the Veteran has ever been diagnosed with a rosacea disorder since the Veteran was discharged from active duty in September 2007.  As there is no evidence of a current rosacea disability or chronic disability related thereto, direct service connection cannot be granted for this claim as the Veteran does not manifest a current disability.  

Conclusion: Service Connection Claims

The Veteran is competent and credible to describe the current manifestations of his claimed shingles, respiratory, and rosacea disorders because they require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that the Veteran and his representative have contended that he has a current shingles, tuberculosis, and rosacea disability, the Board finds such statements to lack competency.  Neither the Veteran nor his representative possesses the medical expertise to diagnose such disabilities.  The medical opinions of the July 2008 VA examiner underscore the complexity of some of the medical questions involved in this appeal and that a lay opinion is insufficient to diagnose the disorders in this case (with the exception of the left leg scar discussed above).  The totality of the evidence also does not show that the Veteran currently has any shingles, tuberculosis, or rosacea disorder.  In an October 2010 submission, the Veteran asserted that he never had these medical problems before service, he had them in service, and now felt he should be compensated for what might affect his health in the future.  Thus, the Veteran's lay assertions of current disabilities lack competency in light of the other evidence of record and are, in fact, outweighed by this evidence.  

For the foregoing reasons, the claims for service connection for shingles, for tuberculosis claimed as positive PPD converter, and for rosacea, must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  These appeals are denied.  

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

Lumbar Spine

The Veteran seeks a higher initial disability rating for degenerative disc disease at the L5 level with lumbar strain.  The RO granted service connection for this disability in the August 2008 rating decision now on appeal.  At that time, a 10 percent disability rating was assigned, effective September 29, 2007, the day after the Veteran's separation from active duty.  On appeal, the Veteran contends that his back disability is more severe than that contemplated by a 10 percent disability rating.  

The Veteran's service-connected back disability is currently rated under Diagnostic Code 5242, for rating degenerative arthritis of the spine.  Under Diagnostic Code 5242, degenerative arthritis of the spine is rated under either Diagnostic Code 5003 or the General Rating Formula for Diseases and Injuries of the Spine.  

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  Id.  Here, limitation of motion of the back is compensable under the Rating Schedule and, therefore, Diagnostic Code 5003 is not for application in this appeal.  

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is only warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.  

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).  

Diagnostic Code 5243 also is potentially applicable to the Veteran's lumbar claim.  Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially "absurd results".  Id. at 43  .  

The Veteran underwent a VA examination in July 2008.  He complained of intermittent mild back symptoms after a motor vehicle accident in service.  He complained of dull and achy lumbar pain lasting one or two days once a month.  The Veteran also reported a history of decreased motion, stiffness, weakness, and spasms.  He reported severe flare-ups lasting once a year for 3 to 7 days.  The Veteran thought that he could walk no further than one mile.  

On examination, active and passive range of motion measurements were as follows: flexion was to 90 degrees; extension was to 30 degrees; left and right lateral flexion was to 30 degrees; and left and right lateral rotation was to 30 degrees.  There was pain with active and passive motion and pain after repetitive use with flexion, left lateral flexion, and left and right lateral rotation.  However, there was no additional limitation of motion measured with repetitive use.  There was pain with motion and tenderness with the thoracic muscles.  Posture and gait were normal and there was no evidence of lumbar lordosis, scoliosis, or reverse lordosis.  Motor, strength, and reflex examinations of the extremities were normal.  A July 2008 X-ray study noted bilateral sacralization and degenerative disc disease of the fifth lumbar interverterbral space.  Diagnosis was mild lumbar strain and mild degenerative disc disease at the L5 level.  The VA examiner noted significant occupational effects due to decreased mobility, problems with lifting and carrying, and pain.  

The Veteran underwent a VA examination in September 2009.  He complained of back pain during and since his discharge from active service.  The daily pain was a dull to sharp ache upon bending and lifting.  He also endorsed such symptoms as decreased motion, stiffness, weakness, and spasms.  Severe flare-ups occurred weekly for hours upon bending, stooping, and lifting, but did not totally incapacitate him.  The Veteran denied a history of urinary or fecal incontinence, erectile dysfunction, or numbness.  

On examination, active range of motion was measured as follows: flexion was to 90 degrees; extension was to 30 degrees; left lateral flexion was to 30 degrees; right lateral flexion was to 25 degrees; and left and right lateral rotation to 30 degrees.  The examiner stated that for flexion pain began at 50 degrees; for extension pain began at 20 degrees; for left lateral flexion pain began at 25 degrees; and for right lateral flexion pain began at 20 degrees.  While there was objective evidence of pain on motion and following repetitive motion, there was no evidence of additional limitation of motion after three repetitions.  

Gait and posture were normal and there was no evidence of thoracolumbar spine ankylosis, lumbar lordosis, scoliosis, or reverse lordosis.  There was evidence of pain with motion, spasm, and tenderness with the muscles of the thoracic sacrospinalis.  Motor, sensory, and reflex examinations of the lower extremities were normal.  Diagnosis was degenerative disc disease of the lumbar spine with chronic lumbar strain.  The September 2009 VA examiner noted significant occupational effects due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  It also was noted that the Veteran had been assigned different duties at work, but it was estimated that he lost no time from work due to his back disability during the previous 12-month period.  

The Veteran underwent a VA examination in June 2011.  He complained of increased pain and stiffness in both his back and neck since his last examination of the neck in March 2010.  He complained of daily dull aching and throbbing with sharp episodes, but said that it did not radiate from his lower back.  He also denied any incapacitating episodes.  There was no history of urinary or fecal incontinence, erectile dysfunction, paresthesias, or numbness.  

On examination, posture and gait were normal.  There was no ankylosis, lordosis, scoliosis, or reverse lordosis of the thoracolumbar spine.  Regarding muscles of the thoracolumbar spine, pain with motion and tenderness were noted without any spasm, atrophy, guarding, or weakness.  Range of motion of the thoracolumbar spine measured as follows: forward flexion to 70 degrees; extension to 20 degrees; left and right lateral flexion to 30 degrees; and left and right lateral rotation to 30 degrees.  While the examiner noted objective evidence of pain on active range of motion, including with repetitive motion, he said there was no additional limitation of motion after three repetitions.  Motor, sensory, and reflex examinations of the lower extremities were normal except the ankle jerk reflex in both feet was hypoactive.  Diagnosis was degenerative disc disease of the lumbar spine.  The June 2011 VA examiner noted increased absenteeism due to this disability amounting to three weeks a year.  The Veteran's occupational activities were affected by decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  

An August 2012 VA medical record noted the Veteran's complaint of chronic back pain.  

Based on the evidence of record, the Board finds that an initial rating in excess of 10 percent for degenerative disc disease at the L5 level with lumbar strain is not warranted, except for a staged rating for the period from September 3, 2009 to June 26, 2011.  

During the July 2008 VA examination, forward flexion was measured to 90 degrees and the combined range of motion of the thoracolumbar spine totaled 240 degrees.  During the September 2009 VA examination, forward flexion measured to 90 degrees (with pain beginning at 50 degrees) and the combined range of motion of the thoracolumbar spine totaled 235 degrees.  During the June 2011 VA examination, forward flexion was measured to 70 degrees and the combined range of motion of the thoracolumbar spine totaled 210 degrees.  Other medical evidence of record does not contain actual range of motion measurements for the thoracolumbar spine and none of the medical evidence of record shows scoliosis, reversed lordosis, abnormal kyphosis or muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour.  

Thus, an initial disability rating in excess of 10 percent is not warranted under the criteria of the General Rating Formula during the period of this appeal.  In fact, until forward flexion was measured to 70 degrees in the June 2011 VA examination, this disability was rated 10 percent under Diagnostic Code 5003 for rating degenerative arthritis when limitation of motion is noncompensable.  Forward flexion to 70 degrees, however, meets the rating criteria for a 10 percent disability rating under the General Rating Formula.  

It is necessary to consider, along with the schedular criteria, functional loss due to flareups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's complaints of flare-ups of low back pain which occurred once a year (July 2008) or weekly for hours (September 2009), but more significantly the examiner's notation in the September 2009 VA examination that pain began with flexion measured at 50 degrees.  Forward flexion to 50 degrees fits the rating criteria for a 20 percent disability rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but no greater than 60 degrees.  

Taking all of the evidence of record into consideration, the Board finds that the Veteran's lower spine disability was likely manifested by some functional limitation due to pain on motion for the period of time between the September 2009 VA examination and the June 2011 VA examination, even though VA examiners did not find additional limitation of motion on repetitive use.  VA examiners also reported no signs of fatigue, lack of endurance and incoordination although they noted pain on movement and tenderness.  There is also some evidence of occasional back spasm as recorded in the September 2009 VA examination.  Even though the Veteran's 10 percent rating contemplates the complaints of pain and spasm, the Board finds that in this case the evidence shows additional functional impairment due to pain on movement, from September 3, 2009 to June 26, 2011, permitting a staged rating of 20 percent for these complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board also must evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  Under Note 1, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.  In this case, as noted in the evidence reviewed above, medical treatment and examinations found in the claims file have revealed no bowel or bladder problems, no neurological abnormalities, and no weakness or numbness in the extremities, due to his service-connected degenerative disc disease in the lumbar spine.  

With respect to IVDS, under Diagnostic Code 5243, based on incapacitating episodes, a 20 percent rating would require incapacitating episodes of a total duration of at least two weeks but less than four weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  To the extent the Veteran's lumbar pathology exhibits IVDS, the evidence of record does not show that the Veteran has been ordered bed rest prescribed by a physician.  And there is also no evidence that the Veteran was ever hospitalized for this disability.  

In sum, the Board finds that continuance of the 10 percent disability rating is appropriate in this case, except for a higher 20 percent disability rating for the period from September 3, 2009 to June 26, 2011.  Otherwise, an additional staged rating is not warranted, as there appears to be no other identifiable period during this appeal during which the Veteran's lumbar degenerative disc disease and lumbar strain manifested symptoms meriting a higher disability rating.  Except for the period encompassed by the staged rating, the preponderance of the evidence is against this claim and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for an initial disability rating in excess of 10 percent for degenerative disc disease at the L5 level with lumbar strain is denied, except for a 20 percent rating granted for the period from September 3, 2009 to June 26, 2011.  

Right Foot Plantar Fasciitis

Historically, the Veteran was granted service connection for right foot plantar fasciitis in the August 2008 rating decision now on appeal and awarded a noncompensable disability rating, effective September 29, 2007, the day after his discharge from his last period of active duty.  In his September 2008 Notice of Disagreement, the Veteran stated that he thought his rating for plantar fasciitis should be higher.  During the course of this appeal, in a September 2010 rating decision, the initial disability rating for right foot plantar fasciitis was increased to 10 percent, effective September 29, 2007.  

Plantar fasciitis is not specifically provided for under those diagnostic codes established for rating the feet in the musculoskeletal system.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284 (2013).  Therefore, this Veteran's foot disability is rated pursuant to Diagnostic Code 5399-5310.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5399 indicates a muscle injury to the foot and Diagnostic Code 5310 sets forth the criteria for rating muscle injuries to the foot and addresses Muscle Group X.  That muscle group encompasses the intrinsic plantar muscles of the foot.  

A zero percent rating is assigned for a muscle disability that is slight.  A 10 percent rating is warranted for a muscle disability that is moderate, while a 20 percent rating is in order for a muscle disability that is moderately severe.  A maximum 30 percent rating is assigned for a severe muscle disability.  38 C.F.R. § 4.73, Diagnostic Code 5310.  (The Board notes that this muscle injury rating scheme somewhat mirrors that of Diagnostic Code 5284 in the musculoskeletal section for "other" foot injuries that are either moderate (10 percent), moderately severe (20 percent), or severe (30 percent).)  

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  

The Board finds that the competent medical evidence for this claim supports continuation of the Veteran's currently assigned 10 percent initial disability rating for right foot plantar fasciitis as the next higher rating of 20 percent as set forth at Diagnostic Code 5310, for Muscle Group X, or at Diagnostic Code 5284 for "other" foot injuries, is only assignable for what must be characterized as moderately severe injury.  That level of trauma to the right foot plantar fascia is not shown by the medical evidence collected during the period of the appeal.  

Private medical records from Dr. C.M.M. revealed that in October 2007, a month after discharge from his last period of active duty, the Veteran was seen for a painful right foot, which he said burned when he stretched or walked too long.  He told the doctor this began in March while he was still in service.  A dermatologic examination was unremarkable and assessment was chronic painful right plantar fasciitis.  The Veteran was told to avoid going barefoot and wearing flip-flops.  Recommendations also included icing the area and taking Celebrex.  Later that month he was seen for pain in the center of his right foot arch, apparently after stepping on something.  A slight tenderness was noted with direct pressure to the center of the arch and continued slight tenderness with palpation of the plantar fascia.  There was no sign of erythema, edema, or ecchymosis in the plantar central aspect of the right arch.  An X-ray study revealed no signs of a fracture, dislocation, or lesions.  Assessment was improved right plantar fasciitis which the doctor thought might also have bruised or become irritated when the Veteran taped the foot.  Casting of both feet was undertaken for custom-fitted orthoses.  

The Veteran underwent a VA examination of the right foot in July 2008.  He told the examiner that onset of right foot plantar fasciitis occurred in service in 2007 when he climbed seven flights of steps on board ship, but now his symptoms were better.  He used a shoe insert.  He reported pain, weakness, and lack of endurance in the arch and sole while standing and walking and stated that his standing was limited to 2 hours and his walking to one mile.  He denied swelling, heat, redness, stiffness, fatigability, and flare-ups.  On examination, minimal tenderness to deep palpation of the mid-arch was noted, but otherwise there was no objective evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy of the right foot.  His gait was normal.  An X-ray study of the right foot was normal.  Diagnosis was mild right foot plantar fasciitis with no significant occupational effects.  

A May 2009 VA medical record noted a history of plantar fasciitis in the right foot with reoccurrence, that the Veteran wore insoles for the past two years, and that he described pain as a burning sensation on the lateral aspect of his right foot just below the lateral malleolus.  The Veteran was referred to the podiatry clinic and told to use Aleve and ice.  A May 2009 VA podiatry clinic record noted an assessment of peroneal brevis tendonitis.  

The Veteran underwent a VA examination in September 2009.  He complained of pain and stiffness on the mid-foot to heel plantar surface while standing and walking.  He estimated he was able to stand up to an hour and was able to walk between a quarter mile and one mile.  It was noted that he used custom orthotics.  He also complained of flare-ups one to three times a month that lasted for less than a day.  The Veteran claimed that flare-ups were precipitated by prolonged walking or standing and essentially incapacitated him.  

He told the examiner the onset of plantar fasciitis in the right foot began in service in 2007 with his repeated climbing of ladders on board ship.  He stated this problem continued after discharge and continued to be problematic.  He took non-steroidal anti-inflammatory drugs twice a day for relief.  

On examination, there was evidence of plantar fascia tenderness.  There was no evidence of painful motion, swelling, instability, weakness, skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy of the foot.  Gait was noted as normal.  Diagnosis was right foot plantar fasciitis.  The VA examiner estimated significant occupational effects due to decreased mobility, lack of stamina, pain, and disfigurement.  It also was noted that the Veteran had been assigned different duties at work, but had not taken any time off work during the past 12 months due to his plantar fasciitis.  

Based on the evidence of record noted above, the Board finds that a disability rating in excess of 10 percent for right foot plantar fasciitis is not warranted.  Review of the record does not indicate that a 20 percent disability rating, for moderately severe impairment, is warranted for this claim.  There is no evidence of surgery or any indication of trauma; and, the Veteran does not have any of the cardinal signs and symptoms of a muscle injury, such as fatigue, weakness, or impaired coordination.  See 38 C.F.R. § 4.56.  All of the other evidence of record indicates what may be characterized as moderate symptoms, at worst.  According to the two VA examination reports the Veteran was and is able to walk on his own, although he wears custom orthotics.  The July 2008 VA examination showed minimal tenderness to the mid-arch.  The September 2009 VA examination showed plantar fascia tenderness.  Both VA examinations revealed there was no evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatorsl bones, or muscle atrophy.  In addition, the medical evidence of record does not show any fractures or dislocations of the right foot.  Overall, the Board finds that the preponderance of the evidence in this case does not approach by analogy the definitions of either a moderately severe or severe muscle injury.  

Additionally, as the Veteran has not demonstrated a degree of impairment in excess of moderate, a staged rating for this increased rating claim is not warranted at the present time.  Id.  

As regards the Veteran's complaints, the examiners of record specifically noted the Veteran's complaints of pain.  However, the symptomatology of the Veteran's right foot plantar fasciitis does not result in weakness, swelling, redness, fatigue, or lack of endurance.  C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for assignment of a higher rating for right foot plantar fasciitis.  

Impairment from other foot injuries is evaluated under 38 C.F.R. § 4.71a, , Diagnostic Code 5284.  Like muscle injuries, a 20 percent rating is warranted for moderately severe disability.  There is again no evidence of a moderately severe disability of the foot. 

The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Such is not the case with the Veteran's plantar fasciitis.  The symptoms associated with the Veteran's disability-namely pain and swelling-are contemplated in the application of Diagnostic Code 5310.  Any additional separate rating for a foot injury under Diagnostic Code 5284 would result in double compensation for the same symptomology in violation of anti-pyramiding provisions.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.14 (2013).  

Conclusion: Increased Rating Claims

The Board acknowledges the Veteran's assertions that he experiences a painful lower back and painful right foot plantar fasciitis.  The Veteran, as a lay person, is competent to provide evidence of how his lumbar degenerative disc disease and his chronic right foot plantar fasciitis affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The Board acknowledges that medical records associated with the claims file reflect numerous complaints of pain.  While the Board finds the Veteran credible, VA must consider only the factors enumerated in the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As discussed above, the claimed symptoms for each service-connected disability are encompassed by the assigned ratings, and the evidence does not otherwise show that the Veteran is entitled to higher ratings, except for a staged rating between September 3, 2009 to June 26, 2011, for his lumbar disability due to pain on movement measured for forward flexion to 50 degrees.  

The Board also should consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for these increased rating claims.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  In Thun, the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating for his service-connected back and right foot disabilities.  The applicable rating criteria provide for higher ratings in each case, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for each disorder.  Given that the applicable schedular rating criteria are adequate, and that the Board even awarded a higher staged rating for the Veteran's lumbar disability, the Board need not consider whether the Veteran's lower back and right foot plantar fasciitis disability pictures include such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted for either his service-connected lumbar disorder or his service-connected right foot disorder.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that VA must address the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in increased rating claims when the issue of unemployability is raised by a Veteran or by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA examinations of record indicate that the Veteran has been working full-time as a corrections officer.  Therefore, the Board finds that a claim for TDIU is not before the Board on appeal and is not part of this appeal.  


ORDER

Service connection for shingles is denied.  

Service connection for tuberculosis, claimed as positive PPD converter, is denied.  

Service connection for a left leg scar is granted.  

Service connection for rosacea is denied.  

An initial rating in excess of 10 percent for degenerative disc disease at the L5 level with lumbar strain, for the period from September 29, 2007 to September 2, 2009 and from June 27, 2011, is denied.  

A 20 percent disability rating for degenerative disc disease at the L5 level with lumbar strain, for the period from September 3, 2009 to June 26, 2011, is granted.  

An initial rating in excess of 10 percent for right foot plantar fasciitis is denied.  


REMAND

Concerning the Veteran's claim for service connection for a digestive disorder, December 2000 service treatment records show treatment for peptic ulcer disease in March 1995 and December 2000.  (The service treatment records suggest that in December 2000 the Veteran was in a period of ACDUTRA service in Rota, Spain.)  Upon VA examination in July 2008, the VA examiner noted treatment in service for a peptic ulcer but diagnosed current mild stable GERD and no current active ulcers.  The VA examiner then failed to opine whether the Veteran's current GERD was related to service.  Thus, the Board is left with an ambiguous diagnosis and the lack of an adequate medical opinion.  

Concerning the Veteran's claim for service connection for right wrist carpal tunnel syndrome, a December 2006 service treatment record noted right arm carpal tunnel syndrome after the Veteran had complained of numbness in his right hand for 6 days.  He was prescribed Naproxen and given a night splint for relief.  Upon VA examination in July 2008, the VA examiner noted that in service the wrist was placed in a cast with improvement.  He diagnosed right hand carpal tunnel syndrome by history only with no current functional impairment and minimal findings of nerve dysfunction.  The RO denied the claim reasoning that the July 2008 VA examiner had found there was no current right wrist carpal tunnel syndrome disability.  However, if the Veteran manifested minimal findings of nerve dysfunction at any time since he filed his claim for benefits, VA laws and regulations most likely would consider this condition a current disability.  The VA examiner also noted in passing that etiology was unknown, but he failed to provide a medical opinion on why this disorder was not related to service when the Veteran was treated for right hand carpal tunnel syndrome during service.  Thus, the Board is left with an ambiguous diagnosis and the lack of an adequate medical opinion.  

Therefore, on remand a clarifying addendum opinion should be obtained from the July 2008 VA examiner, if possible.  If the July 2008 VA examiner is unavailable, then the Veteran should be scheduled for a new VA examination and medical opinion concerning his digestive disorder and right wrist carpal tunnel syndrome claims and whether any diagnosed disorders are related to the Veteran's periods of active duty or to a verified period of ACDUTRA.  




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and his representative to obtain the names, addresses and approximate dates of treatment for all VA and private medical care providers who treated or who now treat the Veteran for his claimed digestive and carpal tunnel disabilities and whose records have not been associated with the claims file.  Of particular importance are any outstanding VA medical records related to the Veteran's digestive and carpal tunnel disabilities from the Tampa VA Medical Center or VA's Brooksville clinic, from April 2013 to the present.  

After the Veteran has signed the appropriate releases, relevant private records should be obtained and associated with the claims file, or his Virtual VA or VBMS eFolder.  VA treatment records should be requested whether or not the Veteran responds to the request for information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Following completion of the above, the Veteran's claims file should be provided to the VA examiner who drafted the July 2008 examination reports and medical opinions.  If he is unavailable, then the Veteran should be scheduled for a new VA examination to determine the nature and the etiology of any digestive disorder and any right wrist carpal tunnel syndrome disorder.  The examiner must state in his or her report that the Veteran's claims file, including evidence added since the last VA examination, was reviewed.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

In discussing his or her opinions, the examiner should acknowledge the Veteran's relevant lay statements of his history of the claimed disabilities, especially in view of the fact that not all of his service treatment records may be available.  The examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the examiner should provide an (addendum) opinion addressing the following questions: 

a) Whether any digestive disorder, such as GERD or peptic ulcers, and any right hand carpal tunnel syndrome disorder, are currently manifested and, if so, a diagnosis of such disorders should be made; and 

b) Whether it is at least as likely as not (a 50 percent probability or more) that any currently manifested digestive and right hand carpal tunnel disorders are etiologically related to one of the Veteran's periods of active service from November 1984 to September 1993, from November 2002 to October 2003, or from September 2005 to September 2007 or to any period of verified ACDUTRA.  In this connection, the RO/AMC shall provide the examiner with written notice before the examination is done or opinion sought when the Veteran was in any period of ACDUTRA service, in particular whether he performed ACDUTRA service in March 1995 or December 2000 when he complained of peptic ulcers.  

c) A rationale or explanation is requested for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Thereafter, readjudicate the Veteran's remaining claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


